Citation Nr: 1818675	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-38 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome with degenerative joint disease (right knee pain).

2.  Entitlement to an initial rating in excess of 20 percent for right knee patellofemoral pain syndrome with degenerative joint disease with moderate instability (right knee instability). 

3.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome with degenerative joint disease (left knee pain).   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction now resides with the RO in Waco, Texas.  

In October 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The issues of entitlement to an increased rating for right knee pain, right knee instability, and left knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period on appeal on and prior to July 2, 2014, the Veteran's right knee pain manifested in pain, stiffness, "locking," swelling, fatigability, and degenerative arthritis confirmed by X-ray imaging with noncompensable limitation of motion.

2.  For the period on appeal on and prior to July 2, 2014, the Veteran's right knee instability manifested by moderate instability, but not severe instability. 

3.  For the period on appeal on and prior to April 21, 2015, the Veteran's left knee pain manifested in painful motion, reduced range of motion, and tenderness, and degenerative arthritis confirmed by X-ray imaging with noncompensable limitation of motion.  The Veteran's left knee pain did not manifest in instability.  

4.  From June 4, 2014, the Veteran's left knee disability manifested in cartilage, semilunar, removal of, symptomatic, but not frequent episodes of effusion into the joint.  


CONCLUSIONS OF LAW

1.  For the period on appeal on and prior to July 2, 2014, the criteria for a disability rating in excess of 10 percent for right knee pain have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258, 5259, 5260, 5261 (2017).

2.  For the period on appeal on and prior to July 2, 2014, the criteria for an initial disability rating in excess of 20 percent for right knee instability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  For the period on appeal on and prior to April 21, 2015, the criteria for a disability rating in excess of 10 percent for left knee pain have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257, 5258, 5259, 5260, 5261 (2017).

4.  From June 4, 2014, the criteria for a separate disability rating of 10 percent, but not higher, for left knee cartilage, semilunar, removal of, symptomatic have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in May 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded multiple VA examinations, in June 2011, August 2012, July 2014 and April 2015.  These VA examinations are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the August 2012 and July 2014 VA examiners noted that the claims file was not available for review, the Board does not find this renders the VA examinations inadequate.  The VA examiners were still able to evaluate the current severity and nature of the Veteran's knee disabilities.  As such, the VA examination results provide adequate evidence to rate the Veteran's claims.  

While the Veteran complained of flare-ups at the July 2011 VA examination, the symptoms he described included pain and swelling.  These symptoms would not contribute to a higher rating without evidence of additional limitation of motion and the Veteran provided no evidence that could be used to evaluate additional limitation during flares.  The Veteran reported flare-ups of pain to the August 2012 VA examiner that limited his ability to stand and walk.  But the Veteran did not provide evidence of additional limitation of motion during these flares, just increased pain.  Finally, the Veteran reported to the July 2014 VA examiner that he experienced flare-ups twice a week resulting in pain.  However, he did not provide evidence of limitation of motion associated with these flares and there was no additional loss of range of motion on repetitive use testing.  Because there is little reason to believe additional evidence of functional limitation during the Veteran's flare-ups during this period of his appeal could be obtained on remand and because any opinion obtained would be based on evidence now before the Board, additional development due to the Veteran's complaints of flare-ups during this period is not warranted.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In a recent case, the Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Because the period prior to the most recent VA examinations, in July 2014 and April 2015 is remote, the Board finds that current testing under Correia would not assist in any assessment of impairment of either knee during this earlier time period.  As such, there is no need to remand these issues for additional development or VA examinations.  For the remaining periods on appeal, the Board is remanding the Veteran's claim for new and adequate VA examinations.  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 



Legal Criteria

Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that no VA examiner or treatment records have indicated that the Veteran has ankylosis of either knee, and as such, Diagnostic Code 5256 is inapplicable 

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Factual Background

The Veteran underwent a VA examination in July 2011.  The VA examiner diagnosed the Veteran with left knee patellofemoral pain syndrome with degenerative joint disease and right patellofemoral pain syndrome with degenerative joint disease.  The Veteran reported pain, instability, weakness, giving way, stiffness, "locking," swelling, fatigability, and lack of endurance.  The Veteran reported bilateral pain and swelling three to four times per month lasting several hours.  The VA examiner noted right knee instability, painful motion, fatigue, weakness, lack of endurance, reduced range of motion, tenderness, left knee painful motion, and reduced range of motion.  Range of motion testing indicated 120 degrees of flexion and 0 degrees of extension on the left and 100 degrees of flexion and 0 degrees of extension on the right.  The Veteran had a positive McMurray's test on the right.  The VA examiner noted objective evidence of right knee painful motion, instability, and tenderness, and left knee painful motion and tenderness.  With repeated range of motion testing, there was pain in both knees and right knee fatigue, weakness, and lack of endurance.  

The treatment notes indicate that the Veteran regularly complained of pain in his knees, with more frequent pain on the right.  The Veteran engaged in physical therapy in June 2012 to ameliorate his bilateral knee pain.  

At an August 2012 VA examination, the diagnosis was bilateral patellofemoral pain syndrome with degenerative joint disease and instability.  The Veteran reported flare-ups where he was unable to stand for longer than 15 minutes and walk for longer than 15 minutes without flare-ups of pain.  Range of motion testing indicated 130 degrees of flexion, with pain starting at 0 degrees, and 0 degrees of extension on the left, and 120 degrees of flexion, with pain starting at 0 degrees, and 0 degrees of extension on the right.  Repetitive use testing resulted in 110 degrees of flexion on the right and 130 degrees on the left.  The VA examiner indicated the Veteran experiences bilateral less movement than normal, weakened movement, excess fatigability, and pain on movement.  No instability was noted.  The VA examiner noted that the Veteran had arthroscopic surgery on the right knee in 1985 that resulted in instability, locking, and pain and weakness.  The Veteran reported regularly using braces for bilateral knee instability.  Imaging indicated degenerative or traumatic arthritis bilaterally in the knees.  

Treatment notes from April 2014 indicate that the Veteran experienced left knee pain, but no instability.  Private treatment notes submitted by the Veteran indicate that the pain in his left knee necessitated surgery in June 2014.  

Another VA examination took place in July 2014.  The Veteran was diagnosed with bilateral patellofemoral pain syndrome, bilateral degenerative joint disease, and complex meniscus tear arthroscopic repair in the left knee.  The VA examiner reported the Veteran had a partial medial meniscusectomy in June 2014 and a lateral release for bilateral patellofemoral pain syndrome in 1985.  The Veteran reported flare-ups that result in pain twice per week.  Range of motion testing indicated 110 degrees of flexion and 0 degrees of extension on the left and 110 degrees of flexion and 0 degrees of extension on the right.  There was no additional functional loss with repetitive use testing.  However, functional loss did result in less movement than normal bilaterally and pain on movement bilaterally.  The VA examiner opined that the Veteran's flare ups result in additional pain but no additional loss or range of motion, and noted that the Veteran was unable to replicate the estimated limitation of motion on examination.  No instability or patellar subluxation was noted.  The VA examiner reported that the Veteran had meniscal surgery for a tear on his left knee in June 2014 that resulted in symptoms of continued swelling.  The VA examiner also noted the Veteran's disabilities result in mild crepitus with flexion-extension of the right knee and mild joint effusion on the left with no crepitus.  The VA examiner concluded by noting that there was no change in the bilateral patellofemoral pain syndrome and no objective evidence of instability, but degenerative changes of the knee appear to have worsened.  

Treatment notes from July and September 2014 indicate that the Veteran had satisfactory range of motion in the left knee and no instability or effusion.  

A final VA examination took place in April 2015.  However, the VA examiner appears to have only evaluated the Veteran's left knee.  The VA examiner diagnosed the Veteran with left knee meniscal tear, left knee joint osteoarthritis, and left knee patellofemoral pain syndrome.  The Veteran reported symptoms of popping, clicking, and grinding in his left knee.  The Veteran did not report that flare-ups limited his functioning, but did report pain on prolonged walking or standing.  Range of motion testing indicated 105 degrees of flexion and 0 degrees of extension on the left.  There was evidence of pain with weight bearing and crepitus, and the Veteran did not report flare-ups.  The VA examiner noted less movement than normal on the left side.  The Veteran's left knee meniscal tear resulted in frequent episodes of joint pain, difficulty walking long distances, and an inability to run.  

Right Knee - Period On and Prior to July 2, 2014

On and prior to July 2, 2014, the Veteran was in receipt of a 10 percent rating for his right knee pain and a 20 percent rating for right knee instability.  He claims entitlement to increased ratings.  After considering the evidence of record, the Board concludes that a rating in excess of 10 percent for his right knee pain and 20 percent for right knee instability are not warranted for the period prior July 2, 2014.  

On and prior to July 2, 2014, the Veteran's right knee pain was manifested by pain, limitation of motion, painful motion, fatigue, weakness, lack of endurance, and imaging confirming degenerative arthritis.  However, the limitations of motion reported at the July 2011, August 2012, and July 2014 VA examinations were not consistent with compensable ratings under Diagnostic Code 5260 or 5261.  Under Diagnostic Code 5003, a 10 percent rating for the Veteran's right knee pain is warranted for noncompensable limitation of motion with degenerative arthritis established by X-ray findings.  However, a rating in excess of 10 percent is not warranted, as there was not sufficient evidence of limitation of flexion or extension consistent with a rating in excess of 10 percent.  Neither is a 20 percent rating warranted under Diagnostic Code 5003, as there have not been incapacitating episodes.  

Neither is a rating in excess of 20 percent warranted for right knee instability prior to July 3, 2014.  The VA examination reports do not reflect findings consistent with "severe" instability in the Veteran's right knee.  While the July 2011 VA examiner noted instability, objective evidence of instability in the right knee was not recorded at the August 2012 or July 2014 VA examinations.  

Finally, a separate rating for the Veteran's right knee is not warranted for the period on appeal on and prior to July 2, 2014.  While there is evidence the Veteran had arthroscopic surgery on the right knee in 1985 to perform a release, the VA examiners did not find that the 1985 surgery resulted in cartilage, semilunar, removal of, symptomatic.  Symptoms of pain, weakness, instability, limitation of motion, and lack of endurance are already compensated under the evaluations for right knee pain and right knee instability.  To compensate these symptoms again under a different diagnostic code would amount to impermissible pyramiding.  Thus, a separate rating under Diagnostic Code 5259 was not warranted.  Further, prior to July 2, 2014 there was no evidence the Veteran's right knee disability resulted in effusion into the joint, which is necessary for a 20 percent rating under Diagnostic Code 5258.  

While the Board has considered the holding of Sharp, there is insufficient evidence of additional functional limitation during flare-ups.  29 Vet. App. at 26.  The Veteran described additional pain and swelling during flare-ups.  However, pain at rest or through movement by itself is not sufficient to warrant an increased rating.  Mitchell, 25 Vet. App. at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Thus, a higher rating based on the Veteran's descriptions of his symptoms during flare ups is not warranted.  

As such, higher ratings or separate ratings for the Veteran's service-connected right knee pain and instability prior to July 2, 2014 are not warranted.  

Left Knee - Prior to June 4, 2014

Prior to June 4, 2014, the Veteran was in receipt of a 10 percent rating for his left knee pain.  He claims entitlement to increased ratings.  After considering the evidence of record, the Board concludes that a rating in excess of 10 percent for his left knee pain is not warranted for this time period.  

Prior to June 4, 2014, the Veteran's left knee disability manifested in painful motion, reduced range of motion, and tenderness.  However, the ranges of motion reported at the VA examinations prior to June 4, 2014, and noted above, are not consistent with a rating in excess of 10 percent.  Instead, as with the Veteran's right knee, under Diagnostic Code 5003, a 10 percent rating for the Veteran's left knee pain is warranted for noncompensable limitation of motion with degenerative arthritis established by X-ray findings.  

Further, there insufficient evidence of instability in the Veteran's left knee prior to June 4, 2014, to warrant a separate compensable rating.  While the Veteran complained of bilateral instability in the knees at the August 2012 VA examination, objective testing for instability of the left knee was negative at the July 2011 and August 2012 VA examinations.  This finding contrasts with the July 2011 VA examiner's finding of instability in the right knee and positive McMurray's test on the right.  The private treatment notes the Veteran submitted indicated no instability prior to June 4, 2014.  An MRI from August 2012 reported the reason for the study was chronic pain and instability, worse in the right than left knee.  But there is insufficient evidence to confirm left knee instability in the treatment notes.  This is especially true when considered in light of the evidence of instability in the right knee.   

Neither is a separate rating warranted under Diagnostic Codes 5258 or 5259.  The Veteran did not have removal of semilunar cartilage prior to June 4, 2014, in the left knee, and the evidence shows that he did not experience frequent episodes of effusion into the joint.  For instance, the private treatment records submitted by the Veteran repeatedly note the Veteran did not have effusion into the joint.  While it was noted in a report of an April 2014 MRI that there was small moderate suprapatellar effusion, this evidence does not suggest frequent episodes of effusion into the joint prior to June 4, 2014.  The VA treatment records from this period do not record frequent effusion into the joint.  Further, the July 2011 and August 2012 VA examiners found that the Veteran did not experience effusion into the joint.  Based on this record, the evidence does not support a separate rating for instability prior to June 4, 2014.  

While the Board has considered the holding of Sharp, there is insufficient evidence of additional functional limitation during flare ups.  29 Vet. App. at 26.  The Veteran predominantly described additional pain and swelling during flare-ups.  However, pain at rest or through movement by itself is not sufficient to warrant an increased rating.  See Mitchell, 25 Vet. App. at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Thus, a higher rating based on the Veteran's descriptions of his symptoms during his flare-ups is not warranted.  

Left Knee - From June 4, 2014, to April 21, 2015

On June 4, 2014, the Veteran had a left partial medial meniscectomy.  Thus, a separate 10 percent rating is warranted for cartilage, semilunar, removal of, symptomatic, under Diagnostic Code 5259 as of this date.  However, as reported in the July 2014 and May 2015 VA examinations, the medial meniscectomy did not result in frequent episodes of joint effusion, so a higher rating under Diagnostic Code 5258 is not warranted.  

A higher rating for the left knee pain is not warranted due to limitation of motion from June 4, 2014.  The results of the VA examinations are not consistent with a rating in excess of 10 percent for limitation of motion.  Instead, they show degenerative arthritis of the left knee confirmed by X-ray imaging with noncompensable limitation of motion.  

Neither is a separate rating for instability warranted.  Both the July 2014 and April 2015 VA examiners found that there was no objective evidence of instability of the left knee.  While the Veteran complained of instability in both knees, and the treatment notes also indicates complaints, the objective testing of instability in the Veteran's left knee reflects no instability.  Notably, the Veteran's complaints of instability in the right knee were corroborated by objective testing at the July 2011 VA examination, but there was no objective evidence of instability in the left knee.  Further, it does not appear that the Veteran sought treatment for instability in his left knee.  The Board finds that this objective evidence reflecting no instability in the Veteran's left knee outweighs the Veteran's subjective reports.  As such, a separate rating for instability is not warranted from June 4, 2014 to April 21, 2015.  

In summary, the Board finds that the criteria are not met for higher ratings for the Veteran's service-connected right knee disabilities on and prior to July 2, 2014, and for the service connected left knee pain on and prior to April 21, 2015.  However, the Board finds that the criteria for a separate 10 percent rating for left knee cartilage, semilunar, removal of, symptomatic are met from June 4, 2014. 


ORDER

Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome with degenerative joint disease on and prior to July 2, 2014, is denied.

Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome with degenerative joint disease with moderate instability on and prior to July 2, 2014, is denied.

Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome with degenerative joint disease on and prior to April 21, 2015, is denied.

Entitlement to a rating of 10 percent for left knee cartilage, semilunar, removal of, symptomatic, is granted for the period beginning June 4, 2014, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran claims entitlement to increased ratings for his service-connected left and right knee disabilities.  The Veteran's most recent VA examination to evaluate the current severity of his left knee occurred in April 2015, and his right knee was last evaluated in July 2014.  The Veteran asserted at the October 2017 hearing that his knee injuries have gotten worse in the last few years.  Thus, updated VA examinations evaluating the current severity of the Veteran's service-connected disabilities are warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  Further, recent guidance on evaluating joint injuries and flare-ups requires further development for an adequate evaluation of the current severity of the Veteran's service-connected disabilities.  See Correia, 28 Vet. App. at 158.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected knee disabilities.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

A thorough orthopedic examination of the both knees should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knees.  The VA examiner should further test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also address whether the Veteran's service-connected knee disabilities result in instability in either knee that is slight, moderate, or severe.  

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


